SPARKS, Circuit Judge.
Upon consideration of the motion of the petitioner on review in the above-entitled cause to Docket and Dismiss the petition to review the decision of the United States Board of Tax Appeals, it appearing from a certificate of the Clerk of the United States Board of Tax Appeals attached to the motion that the. petition to review was duly filed with the said Board.
It is ordered that the said petition to review be by the Clerk of this Court docketed and that the said petition be and the same is hereby dismissed.
It is further ordered that the Clerk of this Court forthwith transmit a certified copy of this order to the Clerk of the United States Board of Tax Appeals at Washington, D. C.